DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/03/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 2 objected to because of the following informalities:  

- Claim 1 states “wherein the impactor element separates the bioaerosol receiving element and outside environment from where a bioaerosol sample is collected”.  This should be written as “wherein the impactor element separates the bioaerosol receiving element and an outside environment from where a bioaerosol sample is collected”.

- Claim 2 states “wherein the first section is configured to hold opposite side of the tip of the bioaerosol receiving element”.  This should be written as “wherein the first section is configured to hold an opposite side of the tip of the bioaerosol receiving element”.
 -  Claims 9 and 10 are presented as “9. The sampler of claim 1, wherein the impactor element has d50 of 0.2-0.8 µm.10. The sampler of claim 9, wherein the impactor element has d50 of 0.5-0.6 µm.” The claims 9 and 10 written all together without any spacing between the end of claim 9 and the beginning of claim 10.  The claims 9 and 10 must be separated, in the same manner as all the other claims present in the claims filed on 09/03/2019.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 has dependency on claim 1 and states “wherein the diameter of the plurality of holes is 0.2-0.8 mm”.  However, claim 1 does not disclose “the plurality of holes”; in fact, it is actually claim 4 that discloses “the plurality of holes”.  It is unclear whether claim 8 should have dependency on claim 4 (which would provide proper antecedent basis for the limitation in question).  For examination purposes, the Examiner will interpret claim 8 having dependency on claim 4 rather than on claim 1.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byeon (KR 101754794; Original document and English machine translation provided by the Examiner).
Regarding claim 1, Byeon teaches a sampler (Figure 1) for collecting bioaerosols (Abstract; Page 3), wherein the sampler (Figure 1) comprises:
a) a bioaerosol receiving element (500 and portion of 410 located between 500 and 400; Figure 1) with a tip (500; Figure 1) capable of capturing bioaerosol (Pages 3-4) onto the tip (500) of the bioaerosol receiving element (500 and portion of 410 located between 500 and 400; Figure 1);
 b) an impactor element (200 and 210-211; Figure 1) with suitable size to allow a bioaerosol sample to pass (Page 3), wherein the impactor element (200 and 210-211) comprises an impactor nozzle plate (200; Figure 1) and an impactor housing (210-211; Figure 1); and
 c) a bioaerosol receiving element holder (tubular body and element 400; See annotated Figure 1) comprising a chamber (the tubular body has an internal chamber where 500 and portion of 410 located between 500 and 400 is placed in; See annotated Figure 1) that hosts the bioaerosol receiving element (500 and portion of 410 located between 500 and 400; Figure 1); 
wherein the impactor element (200 and 210-211; Figure 1) separates the bioaerosol receiving element (500 and portion of 410 located between 500 and 400; Figure 1) and outside environment from where a bioaerosol sample is collected (the elements 200 and 210-211 separate 500 and portion of 410 located between 500 and 400 from the outside surrounding environment where the bioaerosol sample is collected from; See Figure 1).

    PNG
    media_image1.png
    939
    1408
    media_image1.png
    Greyscale


Regarding claim 2, Byeon teaches wherein the bioaerosol receiving element holder (tubular body and element 400; See annotated Figure 1) further comprises a detachable first section (element 400 is detachable from the tubular body in order to replace 500, if need be; Page 4; See annotated Figure 1) and a second section (tubular body; See annotated Figure 1), wherein the first section (400) is configured to hold opposite side (opposite side of 410 that is held by element 400; See Figure 1) of the tip (500) of the bioaerosol receiving element (500 and portion of 410 located between 500 and 400) and is configured to load and unload (element 400 permits the element 500 being replaced; therefore, element 400 permits loading and unloading of 500 and portion of 410 located between 500 and 400; Page 4) the bioaerosol receiving element (500 and portion of 410 located between 500 and 400), wherein the second section (tubular body; See annotated Figure 1) has a first end (See annotated Figure 1) with a hole (opening/hole where element 500 is placed in; See Figure 1) to allow the tip (500) to contact the impactor element (the hole in the tubular body where the tip 500 is placed in permits contact between the tip 500 and the impactor element 200 and 210-211 through a interface; See annotated Figure 1) and a second end (See annotated Figure 1) to attach to the detachable first section (element 400 attaches to the second end of the tubular body; See annotated Figure 1) of the bioaerosol receiving element holder (tubular body that has inlet 110 and element 400; Figure 1).

Regarding claim 4, Byeon teaches wherein the impactor nozzle plate (200; Figure 1) has a plurality of holes (See annotated Figure 1 below).

    PNG
    media_image2.png
    936
    1398
    media_image2.png
    Greyscale



Regarding claim 5, Byeon teaches wherein the plurality of holes (See annotated Figure 1 above) are evenly distributed from the center (the plurality of holes of the plate 200, which are indicated by the arrows, are evenly distributed from the center of the plat 200; See Figure 1) of the nozzle plate (200; See Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Byeon in view of Wang et al. (“In Situ Rapid Evaluation of Indoor Bioaerosols Using an ATP Bioluminescence Assay”; hereinafter “Wang”; 2013).
Regarding claim 3, Byeon teaches the bioaerosol receiving element (500 and portion of 410 located between 500 and 400; Figure 1) configured to collect the bioaerosol sample (Page 4).
Byeon teaches the bioaerosol receiving element configured to collect the bioaerosol sample but does not expressly teach the bioaerosol receiving element is a swab configured to collect the bioaerosol sample.
However, Wang teaches the bioaerosol receiving element (Page 923, section “Monitoring of Microbial activity”) is a swab (Page 923, section “Monitoring of Microbial activity”) configured to collect the bioaerosol sample (Page 923, section “Monitoring of Microbial activity”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Wang’s swab as Byeon’s bioaerosol receiving element to collect the bioaerosol sample because swabs, such as aseptic cotton swabs, are inexpensive and easy to obtain since they are widely used in the medical industry, making the system easier to use and increasing the reliability of the system.

Regarding claim 12, Byeon teaches a non-cultivation bioaerosol detection method (Abstract) comprising: collecting a bioaerosol sample (Pages 4-5) with the sampler of claim 1 (See rejection of claim 1 above); and measuring the bioaerosol sample concentration (See Page 5) with adenosine triphosphate (See page 5). 
Byeon teaches using adenosine triphosphate to measure the bioaerosol sample concentration but does not expressly teach using adenosine triphosphate (ATP) bioluminescence assay to measure the concentration.
However, Wang teaches using adenosine triphosphate (ATP) bioluminescence assay (Title; Abstract) to measure the concentration (Title; Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Wang’s adenosine triphosphate (ATP) bioluminescence assay to determine Byeon’s bioaerosol sample concentration as it is known to be simpler, easier to operate and more cost-effective that other known methods and since the ATP bioluminescence technique is capable of instantaneously detecting microbial activity in a desired environment (See Wang Abstract).

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Byeon in view of Peters et al. (US 20130220034; hereinafter “Peters”).
Regarding claim 6, Byeon teaches wherein the bioaerosol receiving element holder (tubular body and element 400; See annotated Figure 1) further comprises an outlet (the tubular body of the bioaerosol receiving element holder has an outlet 310; See Figure 1) configured to be connected to a pump (the outlet 310 is connected to pump 300; See Figure 1).
Byeon teaches the pump but does not expressly teach a vacuum pump.
However, Peters teaches a vacuum pump (526; Figure 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Peters’ vacuum pump as Byeon’s pump since it known in the art use vacuum pumps along with impactor stages when it comes to environmental sampling; it is also known that vacuum pumps are easy to use, have long operating lives and are easy to maintain, making them a reliable component when it comes to airborne sampling.

Regarding claim 7, Byeon teaches the sampler but does not expressly teach the sampler comprising a size-selective inlet that can remove particles larger than respirable size ( d50= 4 µm).
However, Peters teaches a size-selective inlet (100; Figures 1-3) that can remove particles larger than respirable size ( d50= 4 µm) (the particle size separator is a 25mm respirable cyclone, specifically from SKC Model number 225-01-01; The Examiner has provided a data sheet from said 25mm respirable cyclone which states that it has a 50% cut-point, i.e. d50, of 4 µm; [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Peters’ size-selective inlet attached to Byeon’s sampler inlet since it aids in filtering and/or removing unwanted particles that are larger than a selected respirable sampler criterion and transport a respirable fraction of the desired particles at the time of sampling, thus increasing the performance and reliability of the sampler (See Peters [0005, 0038, 0041]).

Regarding claim 8, Byeon teaches the diameter of the plurality of holes but does not expressly teach the diameter of the holes is 0.2-0.8mm.
However, Peters teaches the diameter of the holes is 0.2-0.8mm (the width, i.e. diameter, of the acceleration nozzles, plurality of holes, are 0.053 cm (0.53mm); [0054]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Peters’ diameter size implemented to Byeon’s plurality of holes since the diameter of the plurality of holes will determine how fast the particles will reach the particle collecting portion and thus will play a very important role in the impactor stage/element operating in a more efficient manner (See Peters [0054]). 

Regarding claim 9, Byeon teaches the impactor element but does not expressly teach the impactor element has d50 of 0.2-0.8µm.
However, Peters teaches the impactor element has d50 of 0.2-0.8µm (300nm = 0.3µm; [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Peters’ d50 of 0.2-0.8µm as the cutoff diameter of Byeon’s impactor element since the desired cutoff diameter (d50) aids and ensures that the diffusion stage operates at a collection efficiency that matches the selected sampling criterion (See Peters [0053]).

Regarding claim 10, the combination of Byeon and Peters teaches the impactor element having a d50 of 0.2-0.8µm but does not expressly teach the d50 of 0.5-0.6 µm.
However, one of ordinary skill in the art would have the requisite skill to modify the d50 of the impactor element, such as having a d50 of 0.5-0.6 µm, in order to achieve a certain 50% cutoff diameter to ensure that that diffusion stage operates at a collection efficiency that matches the selected sampling criterion, as suggested by Peters on [0054]. 
Furthermore, the original disclosure has failed to provide any explanation why the d50 of 0.5-0.6 µm is significant and/or critical in the apparatus.  The courts have ruled that the particular configuration of an apparatus was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive  evidence that the particular configuration of the apparatus was significant.

Regarding claim 11, the combination of Byeon and Peters teaches wherein the size-selective inlet (100; Figures 1-3: Peters) is a respirable cyclone ([0038]: Peters).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856